                               Case 2:21-cv-00329-APG-BNW Document 13
                                                                   10 Filed 03/26/21
                                                                            03/22/21 Page 1 of 2



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendants
                        7       Experian Information Solutions, Inc. and
                                Clarity Services LLC
                        8
                                                          UNITED STATES DISTRICT COURT
                        9
                                                                 DISTRICT OF NEVADA
                      10

                      11
                                ERIC J. ST. MARIE,                              Case No. 2:21-cv-00329-APG-BNW
                      12
                                                  Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                      13                                                        TIME TO RESPOND TO COMPLAINT
                                       v.
                      14
                                EXPERIAN INFORMATION SOLUTIONS,                 (FIRST REQUEST)
                      15        INC.; TRANS UNION LLC; EQUIFAX
                                INFORMATION SERVICES LLC;                       Complaint filed: February 26, 2021
                      16        CLARITY SERVICES LLC; IC SYSTEM,
                                INC.; ALLIED COLLECTION SERVICES
                      17        INC.; MONEYTREE, INC.; and
                                SANTANDER CONSUMER USA INC.,
                      18
                                                  Defendants.
                      19

                      20
                                      Defendants Clarity Services LLC (“Clarity”) and Experian Information Solutions, Inc.
                      21
                               (“Experian”) (together “Defendants”) and Eric J. St. Marie (“Plaintiff”), by and through their
                      22
                               respective counsel of record, hereby submit this stipulation to extend the time for Defendants to
                      23
                               respond to Plaintiff’s Complaint (ECF No. 1) pursuant to LR IA 6-1.
                      24
                                      Plaintiff filed his Complaint on February 26, 2021. (ECF No. 1). Defendants were served
                      25
                               on March 1, 2021, making Defendants’ responses due March 22, 2021. Plaintiff and Defendants
                      26
                               stipulate and agree that Defendants’ time to answer or otherwise plead shall be extended 28 days,
                      27
                               up to and including April 19, 2021, so that Defendants may investigate the allegations of the
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:21-cv-00329-APG-BNW Document 13
                                                                   10 Filed 03/26/21
                                                                            03/22/21 Page 2 of 2




                         1     Complaint and prepare appropriate responses.
                         2            This is Defendants’ first request for an extension of time to respond to the Complaint. This
                         3     extension is sought in good faith and not for the purposes of delay. Neither party will be prejudiced
                         4     by this extension.
                         5
                                IT IS SO STIPULATED.
                         6

                         7      DATED this 22nd day of March 2021.                NAYLOR & BRASTER
                         8

                         9
                                                                                  By: /s/ Jennifer L. Braster
                      10                                                              Jennifer L. Braster (NBN 9982)
                                                                                      Andrew J. Sharples (NBN 12866)
                      11                                                              1050 Indigo Drive, Suite 200
                                                                                      Las Vegas, NV 89145
                      12                                                               Attorneys for Defendants Experian
                                                                                       Information Solutions, Inc. and
                      13                                                               Clarity Services LLC
                      14        DATED this 22nd day of March 2021.                FREEDOM LAW FIRM
                      15

                      16                                                          By: /s/ Gerardo Avalos
                                                                                      George Haines (NBN 9411)
                      17                                                              Gerardo Avalos (NBN 15171)
                                                                                      8985 S. Eastern Avenue, Suite 350
                      18                                                              Las Vegas, NV 89123
                      19                                                               Michael Kind (NBN 13903)
                                                                                       KIND LAW
                      20                                                               8860 S. Maryland Parkway, Suite 106
                                                                                       Las Vegas, NV 89123
                      21
                                                                                       Attorneys for Plaintiff Eric J. St. Marie
                      22

                      23        IT IS SO ORDERED.
                      24        Dated this
                                      March__ day
                                              26, of March 2021.
                                                  2021.
                      25                                                          UNITED STATES MAGISTRATE JUDGE

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                          2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
